DETAILED ACTION
Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified; improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by,; would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c); 1.321(d) may be used to overcome an actual; provisional rejection based on nonstatutory double patenting provided the reference application; patent either is shown to be commonly owned with the examined application,; claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25,; PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 12-14), 2-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 11, 6, 13, 14, 2-5,15-18, 15 and 20, respectively, of U.S. Patent No. 10,699,163. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature and/or element of the instant Application is recited in the claims of the patent. Since the word “comprising” in the instant Application does not preclude further limitations of the claims of the patent, the claims of the instant Application would have been obvious in view of the claims of the patent.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten; amended to overcome the rejection(s) under double patenting, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 are allowed because the prior art; the prior art of record specifically, US 2014/0073907 A1 to Kumar et al and US 10,410,348 B2 and Han, does not disclose:
. . . . after the registration, computing union labels for the modality A image in such a way that, for each specific region in a group of regions of the modality A image, a union label for the specific region is a union of (A) the initial label for the specific region and (B) the initial label for a corresponding region of the modality B image; (b) training a classifier on at least the set of union-labeled modality A images; and (c) after the training, calculating, with the classifier, labels for a previously unseen modality A image, on a region-by-region basis, of claims1 and 15 combined with other features and elements of the claims;
 Claims 2-14 and 16-20 depend from an allowable base claim and are thus would be allowable themselves.

Contact Information
Any inquiry concerning this communication; earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application; proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR; Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative; access to the automated information system, call 800-786-9199 (IN USA; CANADA); 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662